Citation Nr: 9911637	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 26, 1967 to April 
6, 1969 and from April 7, 1969 to June 30, 1987.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1996 decision by the Muskogee, Oklahoma RO 
that denied the veteran's claim seeking entitlement to 
Chapter 30 educational benefits.

In October 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran served on active duty from June 26, 1967 to 
April 6, 1969 and from April 7, 1969 to June 30, 1987.  He 
voluntarily retired on June 30, 1987 based on length of 
service.

2.  The veteran did not have three continuous years of active 
duty after June 30, 1985.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.



CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 21.7042(a)(1), 21.7044(a)(4) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he should be entitled 
to educational assistance benefits under Chapter 30 of Title 
38, United States Code because he retired as an officer with 
twenty years of active military service.

The Board acknowledges the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational benefits are clear and specific, 
and the Board is bound by them.  Under the governing 
criteria, there is no basis in law upon which to grant the 
veteran educational assistance benefits under Chapter 30.

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by satisfying certain service 
prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) (West 1991) 
and 38 C.F.R. § 21.7042(a)(1) (1998), an individual may 
establish eligibility by showing that he first entered on 
active duty as a member of the armed forces after June 30, 
1985.  The individual also must demonstrate that he served at 
least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty was 
less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 
C.F.R. § 21.7042(a)(2).

The evidence of record indicates that the veteran first 
entered on active duty in June 1967.  Since the veteran first 
entered active duty before June 30, 1985, he is not eligible 
for educational assistance benefits under 38 C.F.R. 
§ 21.7042.  See 38 U.S.C.A. § 3011(a).

As pertinent to the present appeal, the evidence of record 
shows that the veteran had remaining eligibility under 
Chapter 34, as of December 31, 1989 when that educational 
assistance program expired.  See 38 U.S.C.A. § 3452.  
Nonetheless, under the law, an individual with remaining 
Chapter 34 eligibility, like the veteran, might be eligible 
for educational benefits under the Chapter 30 program if he 
meets the criteria set out in 38 U.S.C.A. § 3011(a) and 
38 C.F.R. § 21.7044(a).  Significantly, the governing legal 
criteria specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must continue on active duty in the 
Armed Forces for at least three years, unless discharged or 
released for a qualifying reason (a service-connected 
disability, a medical condition which preexisted service, 
hardship, the convenience of the Government if the individual 
completed not less than 30 months continuous active duty 
after that date, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct).  
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7044(a)(4).

The record reflects that the veteran enlisted to serve on 
active duty on June 26, 1967 and thereafter served until 
April 6, 1969.  He reenlisted on April 6, 1969, and according 
to a Certificate of Release or Discharge from Active Duty (DD 
Form 214), retired with honorable service on June 30, 1987.  
The narrative reason for separation was: "for length of 
service."

The law clearly provides that an individual must continue on 
active duty in the Armed Forces for at least three years 
after June 30, 1985.  The Board notes that the veteran did 
not serve on active duty for at least three years after June 
30, 1985.  Additionally, there is no evidence that the 
veteran was involuntarily separated from service or 
voluntarily separated with voluntary separation incentives as 
those terms are defined by statute.  See 38 U.S.C.A. § 3018.

As noted above, the laws and regulations are clear in that, 
as the veteran was discharged from active service on June 30, 
1987, he does not have basic eligibility for Chapter 30 
educational benefits.  Under the governing law and  
regulatory provision, which are binding on the Board pursuant 
to 38 U.S.C.A. § 7104(a), the veteran is not entitled to 
Chapter 30 educational  benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7044(a)(4).  In pursuing his appeal, the 
veteran's sole argument is that the law is unfair.  In 
response to this, it can only be pointed out that the Board 
has no authority to create exceptions or to overturn or to 
disregard this very specific limitation on the award of 
Chapter 30 educational benefits.  38 U.S.C.A. § 7104(a).

The Court of Appeals for Veterans Claims has noted that, 
where the law and not the evidence is dispositive of a claim, 
a claim must be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, as the veteran lacks qualifying 
service, entitlement to basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

